

117 S996 IS: Improving Minority Participation And Careers in Telecommunications Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 996IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Wicker (for himself, Ms. Sinema, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo award grants to certain institutions of higher education to educate and train students to participate in the telecommunications workforce.1.Short titleThis Act may be cited as the Improving Minority Participation And Careers in Telecommunications Act or the IMPACT Act.2.Telecommunications Workforce Training Grant Program(a)DefinitionsIn this section:(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(2)Covered grantThe term covered grant means a grant awarded under subsection (b).(3)Eligible entityThe term eligible entity means a historically Black college or university, Tribal College or University, or minority-serving institution, or a consortium of such entities, that forms a partnership with 1 or more of the following entities to carry out a training program:(A)A member of the telecommunications industry, such as a company or industry association.(B)A labor-management organization.(C)The Telecommunications Industry Registered Apprenticeship Program.(D)A nonprofit organization dedicated to helping individuals gain employment in the telecommunications industry.(E)A community or technical college with experience in providing workforce development for individuals seeking employment in the telecommunications industry or a similar industry.(4)FundThe term Fund means the Telecommunications Workforce Training Grant Program Fund established under subsection (c)(1).(5)Grant ProgramThe term Grant Program means the Telecommunications Workforce Training Grant Program established under subsection (b). (6)Historically Black college or universityThe term historically Black college or university has the meaning given the term ‘part B institution’ in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(7)Industry field activitiesThe term industry field activities means activities at active telecommunications worksites, such as towers, construction sites, and network management hubs.(8)Industry partnerThe term industry partner means an entity described in subparagraphs (A) through (E) of paragraph (3) with which an eligible entity forms a partnership to carry out a training program.(9)Minority-serving institutionThe term minority-serving institution means an institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(10)Training programThe term training program means a credit or non-credit program developed by an eligible entity, in partnership with an industry partner, that—(A)is designed to educate and train students to participate in the telecommunications workforce; and(B)includes a curriculum and apprenticeship or internship opportunities.(11)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)(3)).(b)ProgramThe Assistant Secretary, acting through the Office of Minority Broadband Initiatives established under section 902(b)(1) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), shall establish a program, to be known as the Telecommunications Workforce Training Grant Program, under which the Assistant Secretary awards grants to eligible entities to develop training programs.(c)Fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Telecommunications Workforce Training Grant Program Fund.(2)AvailabilityAmounts in the Fund shall be available to the Assistant Secretary to carry out the Grant Program.(d)Application(1)In generalAn eligible entity desiring a covered grant shall submit an application to the Assistant Secretary at such time, in such manner, and containing such information as the Assistant Secretary may require.(2)ContentsAn eligible entity shall include in an application under paragraph (1)—(A)a commitment from the industry partner of the eligible entity to collaborate with the eligible entity to develop a training program, including curricula and internships or apprenticeships;(B)a description of how the eligible entity plans to use the covered grant, including the type of training program the eligible entity plans to develop; and(C)a plan to increase female student participation in the training program of the eligible entity.(e)Use of fundsAn eligible entity may use a covered grant, with respect to the training program of the eligible entity, to—(1)hire faculty members to teach courses in the training program;(2)train faculty members to prepare students for employment in jobs related to the deployment of next-generation communications networks, including 5G networks, and fiber infrastructure, particularly in—(A)broadband and wireless network engineering;(B)network deployment;(C)industry field activities; and(D)cybersecurity;(3)design and develop curricula and other components necessary for degrees, courses, or programs of study, including certificate programs and credentialing programs, that comprise the training program;(4)pay for costs associated with instruction under the training program, including the costs of equipment, telecommunications training towers, laboratory space, classroom space, and instructional field activities;(5)fund scholarships, student internships, apprenticeships, and pre-apprenticeship opportunities;(6)recruit students for the training program; and(7)support the enrollment in the training program of individuals working in the telecommunications industry in order to advance professionally in the industry.(f)Grant awards(1)DeadlineNot later than December 31, 2022, the Assistant Secretary shall award all covered grants.(2)Minimum allocation to certain entitiesThe Assistant Secretary shall award not less than—(A)30 percent of covered grant amounts to historically Black colleges or universities; and(B)30 percent of covered grant amounts to Tribal Colleges or Universities.(3)Evaluation criteriaAs part of the final rules issued under subsection (g), the Assistant Secretary shall develop criteria for evaluating applications for covered grants. (g)RulesNot later than 180 days after the date of enactment of this Act, after providing public notice and an opportunity to comment, the Assistant Secretary, in consultation with the Secretary of Labor and the Secretary of Education, shall issue final rules governing the Grant Program.(h)TermThe Assistant Secretary shall establish the term of a covered grant, which may not be less than 5 years.(i)Grantee reportsDuring the term of a covered grant received by an eligible entity, the eligible entity shall submit to the Assistant Secretary an annual report that, with respect to the preceding year—(1)describes how the eligible entity used the covered grant amounts;(2)describes the progress the eligible entity made in developing and executing the training program of the eligible entity;(3)describes the number of faculty and students participating in the training program of the eligible entity;(4)describes the partnership with the industry partner of the eligible entity, including the commitments and in-kind contributions made by the industry partner; and(5)includes data on internship, apprenticeship, and employment opportunities and placements.(j)Oversight(1)AuditsThe Inspector General of the Department of Commerce shall audit the Grant Program in order to—(A)ensure that eligible entities use covered grant amounts in accordance with—(i)the requirements of this section; and(ii)the overall purpose of the Grant Program, as described in subsection (b); and(B)prevent waste, fraud, and abuse in the operation of the Grant Program.(2)Revocation of fundsThe Assistant Secretary shall revoke a grant awarded to an eligible entity that is not in compliance with the requirements of this section or the overall purpose of the Grant Program, as described in subsection (b).(k)Annual report to CongressEach year, until all covered grants have expired, the Assistant Secretary shall submit to Congress a report that—(1)identifies each eligible entity that received a covered grant and the amount of the covered grant;(2)describes the progress each eligible entity described in paragraph (1) has made toward accomplishing the overall purpose of the Grant Program, as described in subsection (b);(3)summarizes the job placement status or apprenticeship opportunities of students who have participated in the training program of the eligible entity; and(4)includes the findings of any audits conducted by the Inspector General of the Department of Commerce under subsection (j)(1) that were not included in the previous report submitted under this subsection.(l)Authorization of appropriationsThere is authorized to be appropriated to the Fund $100,000,000 for fiscal year 2021, to remain available until expended.